Appellee’s Motion for Rehearing Overruled and Supplemental Opinion on
Motion for Rehearing filed December 12, 2002












Appellee’s Motion for Rehearing
Overruled and Supplemental Opinion on Motion for Rehearing filed December 12, 2002.
 
 
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-02-00173-CV
_______________
 
WOLFGANG
HIRCZY DE MIÑO, Appellant
 
V.
 
VERONICA ALVAREZ, Appellee
_______________________________________________
 
On Appeal from
the 312th District Court
Harris County, Texas
Trial Court
Cause No. 01-64436
_______________________________________________
 
S U P P L E M E N T A L   O
P I N I O N
O N   M O T I O N  
F O R   R
E H E A R I N G
 
            Alvarez’s motion for rehearing is
overruled, and the following opinion is issued in addition to that filed on November 14, 2002.
            Our prior opinion reversed the trial
court’s dismissal of De Miño’s suit for failure to
state a claim because De Miño was not given notice of
the deficiency(s) in his pleading and an opportunity to cure them by
amendment.  Alvarez’s
motion for rehearing challenges our decision largely on the ground that De Miño’s claims against Alvarez were barred by quasi-judicial
privilege, and, therefore, the failure to state a claim could not be cured by
amendment.  We disagree.  A claim of privilege is an affirmative
defense which, if applicable at all, is far better suited to a motion for
summary judgment than a motion to dismiss for failure to state a claim.  In any event, in this case, the
quasi-judicial privilege asserted in Alvarez’s motion for rehearing in this
court was not asserted in Alvarez’s motion to dismiss in the trial court and,
thus, is not a proper ground on which to affirm the dismissal.
 
                                                                                    
                                                                        /s/        Richard H. Edelman
                                                                                    Justice
 
Supplemental
Opinion filed December
 12, 2002.
Panel
consists of Justices Edelman, Seymore, and Guzman.
Do Not Publish — Tex. R. App. P. 47.3(b).